ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_02_EN.txt. 472




JOINT DECLARATION OF JUDGES RANJEVA, SHI, KOROMA
             AND PARRA-ARANGUREN



  “Pre-preliminary” nature of access to the Court — The Court has already
determined that the Respondent lacked access to it during the relevant time and
has never definitively determined that Serbia had access — Reliance on the
Mavrommatis case is misguided because Mavrommatis did not concern access
to the Court, the issue in the present case is not procedural, the defect in the
present case is not short-lived, and the defect in the present case concerns
the Respondent rather than the Applicant — Jurisdiction must be assessed at
the time of the filing of the Application — Fundamental importance of the
equality of the Parties — The Applicant itself has previously argued that the
Respondent lacked access — Consistency of Judgments — Jurisdiction cannot
be founded on 1992 declaration — Jurisdiction lacking.


   1. We, as four remaining Members of the Court who took part in the
1996 proceedings on preliminary objections in the Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia) case, and one of whom also par-
ticipated in the 1993 proceedings on the indication of provisional meas-
ures in that case, are constrained to point out that at no time between
1992 and 2000 did the Court ever definitively declare that Serbia — the
Respondent in the present case — had the necessary access to bring a
dispute before the Court. In fact, the Court deliberately avoided the issue
of whether Serbia had access to it. In its 2004 Judgment on the Legality
of Use of Force (Serbia and Montenegro v. Italy), the Court held that at
a time prior to 2000 Serbia lacked access to bring a case to the Court
(Preliminary Objections, I.C.J. Reports 2004 (III), p. 910, para. 114).
We are therefore constrained to append the following declaration to this
Judgment, which, in our opinion, not only lacks legal validity and con-
sistency but is even contra legem and untenable. This Court is not en-
titled to exercise jurisdiction based on a contra legem interpretation of a
convention, such as the United Nations Charter or the Statute of the
Court. Any such Judgment cannot but be extra-legal. It is regrettable
that this Court, as a court of law, should have taken such a position.

   2. In our view, the crucial question which the Court has to determine
in this phase of the proceedings is whether the Respondent, Serbia, had
access to the Court at the relevant time, namely at the filing on 2 July 1999
of the Application alleging breaches of the Convention on the Prevention
and Punishment of the Crime of Genocide. This question is both pre-
preliminary to the issue of jurisdiction and also fundamental, as the

64

473         APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


Court can exercise its judicial function only in respect of those States
which have access to it.
   3. Whether a State has the capacity under the Statute to be a party to
proceedings before the Court is an issue of primordial importance, as it
governs whether the Court may exercise jurisdiction over a dispute
brought before it. Under the Court’s Statute, a State must have access to
the Court in order to participate in a contentious case ; the Court’s juris-
dictional authority is limited to those States with access to it. (See Legal-
ity of Use of Force (Serbia and Montenegro v. Belgium), Preliminary
Objections, Judgment, I.C.J. Reports 2004 (I), p. 295, para. 36, (con-
cluding that “[t]he function of the Court to enquire into the matter [of a
party’s access to the Court is]. . . mandatory upon the Court. . .”)).

  4. In its Judgment in the Legality of Use of Force (Serbia and Mon-
tenegro v. Belgium) case, the Court reached the conclusion that :

      “at the time of filing of its Application to institute the present pro-
      ceedings before the Court on 29 April 1999, the Applicant in the
      present case, Serbia and Montenegro, was not a Member of the
      United Nations, and, consequently, was not, on that basis, a State
      party to the Statute of the International Court of Justice. It follows
      that the Court was not open to Serbia and Montenegro under Arti-
      cle 35, paragraph 1, of the Statute.” (Ibid., pp. 314-315, para. 91.)
Thus, if Serbia and Montenegro at the time of filing of its Application on
29 April 1999 was neither a Member of the United Nations nor a party to
the Statute, and therefore did not have access to the Court under Arti-
cle 35, paragraph 1, of the Statute, then it could not have had access to
the Court in the present case when the Government of Croatia filed its
Application on 2 July 1999. The Court’s other Judgments dealing with
parallel proceedings either support or, at the very least, do not contradict
this finding. (See Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
slavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
p. 623, para. 47 (concluding that the Court had jurisdiction over the case
without considering the question of access, which the Parties had not
raised); Application for Revision of the Judgment of 11 July 1996 in the
Case concerning Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
slavia), Preliminary Objections (Yugoslavia v. Bosnia and Herzegovina),
Judgment, I.C.J. Reports 2003, p. 31, para. 71 (concluding that the
admission of the Federal Republic of Yugoslavia to the United Nations
on 1 November 2000 “cannot have changed retroactively the sui generis
position” of the Federal Republic of Yugoslavia within the Organiza-
tion); Application of the Convention on the Prevention and Punishment of
the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montene-
gro), Judgment, I.C.J. Reports 2007 (I), pp. 90-91, paras. 115-116 (find-

65

474         APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


ing that the Court had jurisdiction over Serbia by virtue of the doctrine
of res judicata as applied to the 1996 jurisdictional Judgment, without
entering into an analysis of Serbia’s status or access) ; and pp. 266-275,
joint dissenting opinion of Judges Ranjeva, Shi and Koroma (emphasiz-
ing that the question of access to the Court had not been settled by the
1996 Judgment on jurisdiction in that case because it had not been spe-
cifically raised by the Parties ; re-examining the question de novo ; and
concluding that the Federal Republic of Yugoslavia had not been a
Member of the United Nations at the time the case was filed, and there-
fore had no access to the Court at the relevant time) (Judge Parra-
Aranguren did not take part in that Judgment for reasons known to the
Court).)
   5. Thus, in none of its prior Judgments has the Court concluded
definitively that Serbia and Montenegro had access to it in the period
between 1992 and 2000, and in the Legality of Use of Force cases it con-
cluded definitively that the State did not have such access. These findings
notwithstanding, the Court has held in the present Judgment that it is
entitled to exercise jurisdiction in this matter, even though at the filing of
the Application on 2 July 1999 the Respondent was neither a Member of
the United Nations nor a party to the Statute of the Court, and therefore
lacked access to the Court. To reach its conclusion in the present case,
the Court has relied on the Mavrommatis Palestine Concessions case,
where the Permanent Court of International Justice held that a treaty
defining certain procedural and substantive norms at issue (Protocol XII
of the Treaty of Lausanne) could be applied to the dispute even though it
had not come into force until after the Application was filed. According
to that Judgment :

         “Even assuming that before that time the Court had no jurisdic-
      tion because the international obligation referred to. . . was not yet
      effective, it would always have been possible for the applicant to re-
      submit his application in the same terms after the coming into force
      of the Treaty of Lausanne. . .” (Judgment No. 2, 1924, P.C.I.J.,
      Series A, No. 2, p. 34).
The Judgment went on to state : “Even if the grounds on which the insti-
tution of proceedings was based were defective for the reason stated, this
would not be an adequate reason for the dismissal of the applicant’s suit”
(ibid.), and then : “The Court, whose jurisdiction is international, is not
bound to attach to matters of form the same degree of importance which
they might possess in municipal law.” (Ibid. ; emphasis added.) According
to the present Judgment, the Court should thus consider that Serbia has
access to it because, following the logic of the Mavrommatis case, Ser-
bia’s non-membership in the United Nations at the relevant time can be
treated as a mere temporary procedural defect which was cured on
1 November 2000 when it became a new Member of the United Nations.


66

475        APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


   6. For the Court to conclude, on the basis of this obiter dictum in
the Mavrommatis case, that the Respondent has access to it and it has
jurisdiction over the Respondent is a misapplication of the Permanent
Court’s comment. The present case does not lend itself to the approach
taken in Mavrommatis, because the Mavrommatis case did not concern
access. Indeed, the Permanent Court did not consider, let alone decide,
the issue of whether the State in question had access to the Court, nor
did it rule on the status of a Member State. In fact, the Mavrommatis
reasoning as applied in that case was not even technically concerned
with the jurisdiction of the Permanent Court, which was based on
Articles 26 and 11 of the Mandate for Palestine, not on Protocol XII.
The Court determined it had jurisdiction based on Articles 26 and 11 of
the Mandate (Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 29)
before it even entered into its discussion of Protocol XII (ibid., p. 34 ; see
also ibid., p. 31 (stating that Article 11 of the Mandate, not Protocol XII,
is “the very clause from which the Court derives its jurisdiction”)).
Protocol XII served merely to complement the jurisdictional grant in
Article 11 of the Mandate through the provision of additional procedural
and substantive rules (ibid., p. 31 : “In this respect, the Protocol is the
complement of the provisions of the Mandate in the same way as a set
of regulations alluded to in a law indirectly form part of it.”). The
procedural defect at issue in Mavrommatis, therefore, did not concern
an imperfection in the jurisdictional clause itself, and it certainly
did not concern an issue of access to the Court.

   7. Moreover, the issue in the present case is not “procedural” (con-
cerning what a party has filed or could file), as it was in Mavrommatis,
but is decidedly preliminary and fundamental (concerning the
status of that party under the Charter of the United Nations and
the Statute of the Court). A party can correct a procedural error, but
cannot simply change a fundamental characteristic of the opposing
party’s legal status. This fact, which somehow escaped the attention
of the majority, is somewhat obscured in the present case by the
retrospective application of the Mavrommatis dictum to a situation
which has since resolved itself (i.e., examining Serbia’s status
retrospectively). In fact, the logic of the Mavrommatis approach
was meant to be applied prospectively, in particular to excuse
procedural imperfections that the applicant could rectify ex ante
by re-filing a corrected application. Such is not the situation in the
present case, which involves, rather, a fundamental question which
is only known to resolve itself ex post. In applying the Mavrommatis
principle retroactively, the majority sets a dangerous precedent
that threatens the finality of all of the Court’s judgments, as any
jurisdictional decision could be reopened further to new
developments.

  8. Further, Mavrommatis and all of its progeny dealt with very short-

67

476        APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


lived defects. For example, in the Court’s 1996 Judgment on Preliminary
Objections in Bosnia and Herzegovina v. Yugoslavia, the procedural
defect at issue was remedied after merely nine days (Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), I.C.J. Reports 1996 (II), p. 612,
para. 24). To apply the same principle to a long-lasting defect like the one
in the present case would create a jurisprudential slippery slope in respect
of the Court’s jurisdiction, to the detriment of judicial certainty and final-
ity. If procedural defects could be rectified even years later, the Court’s
jurisdiction would be open to endless challenge, even with regard to cases
long considered to have been definitively settled. The present Judgment
proposes no limit to this uncertainty. According to the Court’s settled
jurisprudence, its jurisdiction in a case must exist at the time of filing the
Application.



   9. Additionally, the Mavrommatis procedural-defect approach has
been applied where it has been the applicant or both parties, but not the
respondent alone, which failed to fulfil one of the conditions necessary
for the Court to find jurisdiction at the date the proceedings were insti-
tuted (see the present Judgment, para. 84). Where an application is
imperfect and the applicant could perfect and merely re-file it, logically
the Mavrommatis doctrine holds that the Court should not bar the appli-
cation because of a mere procedural imperfection easily rectifiable by the
applicant. For example, in the Certain German Interests in Polish Upper
Silesia case, the Permanent Court emphasized that “the Court cannot
allow itself to be hampered by a mere defect of form, the removal of
which depends solely on the Party concerned” (Jurisdiction, Judgment
No. 6, 1925, P.C.I.J., Series A, No. 6, p. 14 ; emphasis added). The
present situation, in which the Respondent failed to fulfil one of the pre-
conditions necessary for the Court to find jurisdiction at the date the pro-
ceedings were instituted, is entirely different, because the Court can in no
way have known at the date of filing whether the Applicant would ever
be in a position to file a procedurally correct Application. This depended
on the status of the Respondent, which in turn depended on actions of
the international community (in granting or withholding recognition of
the Respondent as a Member State of the United Nations). Thus, the
present case does not involve a “mere” procedural defect susceptible of
correction in a fresh application made by the same party responsible for
the defective instrument.

  10. Instead of relying on the Mavrommatis case to uphold the Court’s
jurisdiction now that it is clear that the Respondent ultimately became a
State with access to the Court, the Court should, with respect to this
decidedly non-procedural matter, have determined whether, under its
Statute and jurisprudence, the Parties had access to it at the relevant

68

477         APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


time. Thus, the Court was required to proceed from the fundamental
premise that the determination was to be made at the time Croatia filed
its Application. As the Court rightly observes in the present Judgment, it
has reiterated in numerous precedents that : “the jurisdiction of the Court
must normally be assessed on the date of the filing of the act instituting
proceedings” (para. 79 ; emphasis added, citing Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide (Bos-
nia and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
I.C.J. Reports 1996 (II), p. 613, para. 26 ; Questions of Interpretation
and Application of the 1971 Montreal Convention arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom),
Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 26, para. 44).
Yet, the Court in the present Judgment chose two different strategies to
contravene this fundamental principle. First, it argued that jurisdiction
could be reconsidered as of the date of the Court’s consideration of the
case, stating :
         “What matters is that, at the latest by the date when the Court
      decides on its jurisdiction, the applicant must be entitled, if it so
      wishes, to bring fresh proceedings in which the initially unmet con-
      dition would be fulfilled” (Judgment, para. 85).

As stated, this proposition would appear to be fundamentally self-
contradictory. The majority is trying to have it both ways. It states, on the
one hand, that it does not matter that the Court did not have jurisdiction
ratione personae over Serbia when Croatia filed its Application, that it is
just a matter of form, and that, since Serbia is a party to the Statute of
the Court now, the Court can exercise jurisdiction. On the other hand, it
states that it is irrelevant that Serbia later entered a reservation to Arti-
cle IX of the Genocide Convention because what matters is that, at the
time the Application was filed, this reservation did not yet exist. The
Court cannot take one approach to jurisdiction on one issue and a dif-
ferent approach to jurisdiction on another issue in the same case.

   Second, the Court also argued that jurisdiction could be reconsidered
as of the date of the Memorial, concluding that because Croatia’s Appli-
cation was “a short text comprising some ten pages” (ibid., para. 90),
while its Memorial, presented after Serbia gained access to the Court,
was “a document of 414 pages” (ibid.), this somehow allows for recon-
sideration of access at the date of the Memorial because the Memorial
thus breaks new ground. The Court’s jurisprudence does not support
either of these alternative approaches. Despite these two attempts to
change the date at which access to the Court is to be determined to either
the date of the Memorial or the date of the Court’s consideration of the
case, the fundamental premise remains — and the present Judgment
acknowledges — that access to the Court is to be determined as of the
date of the filing of the Application.

69

478         APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


   11. In a nutshell, when the Applicant instituted proceedings against
the Respondent in 1999, the Respondent was not a party to the Statute of
the Court and therefore had no access to the Court. This fact cannot be
rectified by recourse to the approach taken by the Permanent Court in
the Mavrommatis case.
   12. In choosing to exercise jurisdiction in the present case, the Court
will not only be in flagrant violation of the provisions of the United
Nations Charter, the Statute of the Court, General Assembly resolu-
tion 47/1, and Security Council resolution 777, but will also be ignoring
one of the fundamental principles of international justice, that of equality
between the applicant and the respondent. Stating that the Court can
exercise jurisdiction because the Respondent has subsequently been admit-
ted to the United Nations, and that this thus validates the Application, is
to ignore the fact that as a non-Member State of the United Nations and
non-party to the Statute of the Court, Serbia and Montenegro was not
entitled to institute proceedings before the Court against Croatia without
the latter’s consent. Indeed, when the Respondent in the present case
attempted to do so against other States in the Legality of Use of Force
cases, this Court ruled that the present Respondent as Applicant in those
cases had no access to the Court and that the Court therefore could not
exercise its jurisdiction.
   13. It should also be noted that, indeed, the Applicant itself has pre-
viously taken the position that the Respondent lacked the capacity to
participate in proceedings before the Court at the relevant time. In a let-
ter addressed to the Secretary-General of the United Nations in May 1999,
concerning the question of the Court’s exercise of jurisdiction, the Appli-
cant stated as follows :

         “Since a new application for membership in the United Nations,
      pursuant to Article 4 of the Charter of the United Nations, has not
      been made by the Federal Republic of Yugoslavia (Serbia and Mon-
      tenegro) to date, and it has not been admitted to the United Nations,
      the Federal Republic of Yugoslavia therefore cannot be considered
      to be ipso facto a party to the Statute of the Court by virtue of Arti-
      cle 93, paragraph 1, of the Charter of the United Nations. Neither
      has the Federal Republic of Yugoslavia (Serbia and Montenegro)
      become a contracting party of the Statute of the Court under Arti-
      cle 93, paragraph 2, of the Charter, which states that a non-member
      State can only become a contracting party of the International
      Court of Justice’s Statute under conditions set by the General Assem-
      bly on the recommendation of the Security Council on a case-by-
      case basis. Furthermore, the Federal Republic of Yugoslavia (Serbia
      and Montenegro) has not accepted the jurisdiction of the Court
      under the conditions provided for in Security Council resolution 9
      (1946) and adopted by the Council by virtue of powers conferred on
      it by article 35, paragraph 3, of the Statute of the Court.” (Letter
      dated 27 May 1999 from the Permanent Representatives of Bosnia

70

479        APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


      and Herzegovina, Croatia, Slovenia and the former Yugoslav Repub-
      lic of Macedonia to the United Nations addressed to the Secretary-
      General, United Nations doc. A/53/992, 7 June 1999.)



   14. In the light of the foregoing, for the Court now to decide that it
has jurisdiction in this case is inconsistent not only with its earlier find-
ings but also with the express position of the Applicant in this case at the
relevant times. Hence, not only may this Judgment be seen as unjustified
and even contra legem, but it is also in contradiction with the factual situ-
ation as previously characterized by the Applicant.

   15. Finally, a point should be made about the consistency of the
Court’s judgments. On at least three occasions, the Court reiterates that
decisions taken in previous proceedings (not involving exactly the same
parties) are not res judicata under Article 59 of the Statute of the Court,
but that the Court “will not depart from its settled jurisprudence unless it
finds very particular reasons to do so” (Judgment, para. 53 ; see also
paras. 54 and 76). The Court also notes that this is the position taken by
both of the Parties to the present dispute (ibid., para. 71). However, the
present Judgment addresses this issue through weak attempts to distin-
guish the 2004 Judgment. First, it reasons that the Applicant in 2004 did
not raise the issue of access while the Applicant in this case did (ibid.,
paras. 88-89). This is unconvincing: access is not a condition which may
be satisfied merely upon request by the applicant (and certainly not
access for the opposing party !) ; rather, it is a fundamental characteristic
that arises out of a party’s status and is required by the Charter and the
Statute of the Court. If Serbia lacked access to the Court in 2004, Croatia
absolutely cannot provide it with access in the present case simply by
making a request to the Court to that effect. The Court also attempts to
distinguish the 2004 case by arguing that “[i]t was clear [in that case, con-
trary to the present case] that Serbia and Montenegro did not have the
intention of pursuing its claims by way of new applications” (ibid.,
para. 89). This assumption by the Court is also an unconvincing basis on
which to rest such an important distinction, as the Court overlooks the
fact that the Applicant could not file a new application because of Ser-
bia’s reservation to the Genocide Convention.



  16. Since the Respondent in this case did not fulfil the conditions
required to gain access to the Court at the time when the Applicant insti-
tuted proceedings in 1999, the Court cannot exercise a jurisdiction that
has not been conferred on it. In other words, the conditions for the Court
to exercise jurisdiction in this case — the concordance of jurisdiction
ratione personae, ratione materiae and ratione temporis — were not met

71

480        APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


and the Court, therefore, wholly lacked jurisdiction at the time and still
lacks it today. This conclusion is also in conformity with General Assem-
bly resolution 55/12, admitting Serbia and Montenegro to membership of
the United Nations and by virtue of which Serbia and Montenegro
became a party to the Statute. Consequently, the Court’s present Judg-
ment is not only contra legem and therefore inadmissible to provide a
basis for the Court’s jurisdiction, but it also contradicts the Court’s juris-
prudence. If the Respondent lacked access to the Court when it filed its
Applications against some States in 1999, as the Court held in 2004, it
cannot be deemed to have had access to the Court as Respondent when
Croatia filed its Application against it, also in 1999.

   17. In addition to our views on the foregoing issues concerning access,
we also express concern regarding the Court’s position on jurisdiction,
which it concludes is established based on the declaration made on
27 April 1992 regarding commitments that “the SFR of Yugoslavia
assumed internationally. . . [to remain] bound by all obligations. . .”
(Judgment, para. 44). First, this declaration was made on the basis of a
claimed State continuity which, as it turned out, was not accepted by the
United Nations, including the Applicant, and thus such a declaration
cannot form the basis of the Court’s jurisdiction. Second, the Court’s
analysis of the validity of the declaration is based on a flawed premise.
The Court states that the Federal Republic of Yugoslavia at the time of
the declaration “was then claiming to be the continuator State of the
SFRY, but it did not repudiate its status as a party to the Convention
even when it became apparent that that claim would not prevail. . .”
(ibid., para. 111 ; emphasis added). The Court’s statement is factually
inaccurate. Quite the contrary — and as the Court even notes later in its
Judgment (ibid., para. 116) — on 6 March 2001 the Federal Republic of
Yugoslavia specifically repudiated the 27 April declaration, stating that :



         “NOW it has been established that the Federal Republic of Yugo-
      slavia has not succeeded on April 27, 1992, or on any later date, to
      treaty membership, rights and obligations of the Socialist Federal
      Republic of Yugoslavia in the Convention on the Prevention and
      Punishment of the Crime of Genocide. . .

         THEREFORE, I am submitting on behalf of the Government of the
      Federal Republic of Yugoslavia this notification of accession to the
      Convention on the Prevention and Punishment of the Crime of
      Genocide. . .” (Notification of Accession to the Genocide Conven-
      tion by the Federal Republic of Yugoslavia, 6 March 2001, Applica-
      tion for Revision of the Judgment of 11 July 1996 in the Case con-
      cerning Application of the Convention on the Prevention and
      Punishment of the Crime of Genocide (Bosnia and Herzegovina v.

72

481        APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


      Yugoslavia), Preliminary Objections (Yugoslavia v. Bosnia and
      Herzegovina), Judgment, I.C.J. Reports 2003, p. 25, para. 52).
Thus, not only did the Federal Republic of Yugoslavia repudiate the
27 April declaration, but its action of acceding to the Genocide Conven-
tion cannot but lead to the conclusion that it also accepted that it was not
a party to the Genocide Convention during the relevant time. Third, even
if, hypothetically, this declaration could provide a basis for the Court’s
jurisdiction, it would not be a complete basis because, as discussed in the
beginning of this declaration, a fundamental pre-condition to its exer-
cise — Serbia’s access to the Court — has not been established.


   18. In conclusion, because we are firmly convinced both that Serbia
lacked access to the Court at the relevant time (and thus the Court lacked
jurisdiction ratione personae) and that Serbia’s 27 April declaration is not
sufficient to give the Court jurisdiction, we conclude that the Court is
wholly lacking jurisdiction to hear the case.

                                    (Signed) Raymond RANJEVA.
                                        (Signed) SHI Jiuyong.
                                    (Signed) Abdul G. KOROMA.
                                (Signed) Gonzalo PARRA-ARANGUREN.




73

